

	

		III

		109th CONGRESS

		2d Session

		S. RES. 399

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. Specter (for

			 himself, Mr. Sarbanes,

			 Mr. Allen, Mr.

			 Bennett, Mr. Biden,

			 Mrs. Boxer, Mr.

			 Carper, Mr. Chafee,

			 Mr. Chambliss, Mrs. Clinton, Mr.

			 Cochran, Mr. Craig,

			 Mr. Dayton, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Feingold, Mrs. Feinstein,

			 Mr. Grassley, Mr. Gregg, Mr.

			 Hagel, Mr. Inhofe,

			 Mr. Inouye, Mr.

			 Johnson, Mr. Kennedy,

			 Mr. Kerry, Mr.

			 Kohl, Ms. Landrieu,

			 Mr. Lautenberg, Mr. Levin, Mr.

			 Lieberman, Mr. Lott,

			 Mr. Menendez, Ms. Mikulski, Ms.

			 Murkowski, Mrs. Murray,

			 Mr. Nelson of Florida,

			 Mr. Obama, Mr.

			 Reed, Mr. Reid,

			 Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Schumer, Mr. Smith,

			 Ms. Snowe, Ms.

			 Stabenow, Mr. Stevens,

			 Mr. Sununu, Mr.

			 Thomas, Mr. Voinovich, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating March 25, 2006, as Greek Independence

		  Day: A National Day of Celebration of Greek and American

		  Democracy.

	

	

		Whereas the ancient Greeks developed the concept of

			 democracy, in which the supreme power to govern was vested in the

			 people;

		Whereas the Founding Fathers of the United States drew

			 heavily on the political experience and philosophy of ancient Greece in forming

			 our representative democracy;

		Whereas Greek Commander in Chief Petros Mavromichalis, a

			 founder of the modern Greek state, said to the citizens of the United States in

			 1821 that it is in your land that liberty has fixed her abode and . . .

			 in imitating you, we shall imitate our ancestors and be thought worthy of them

			 if we succeed in resembling you;

		Whereas Greece played a major role in the World War II

			 struggle to protect freedom and democracy through such bravery as was shown in

			 the historic Battle of Crete, which provided the Axis land war with its first

			 major setback, setting off a chain of events that significantly affected the

			 outcome of World War II;

		Whereas the price for Greece in holding our common values

			 in their region was high, as hundreds of thousands of civilians were killed in

			 Greece during World War II;

		Whereas, throughout the 20th century, Greece was 1 of only

			 3 countries in the world, beyond the former British Empire, that allied with

			 the United States in every major international conflict;

		Whereas President George W. Bush, in recognizing Greek

			 Independence Day, said, Greece and America have been firm allies in the

			 great struggles for liberty. Americans will always remember Greek heroism and

			 Greek sacrifice for the sake of freedom . . . [and] as the 21st Century dawns,

			 Greece and America once again stand united; this time in the fight against

			 terrorism. The United States deeply appreciates the role Greece is playing in

			 the war against terror. . . . America and Greece are strong allies, and we’re

			 strategic partners.;

		Whereas President Bush stated that Greece’s successful

			 law enforcement operations against a terrorist organization [November

			 17] responsible for three decades of terrorist attacks underscore the important

			 contributions Greece is making to the global war on terrorism;

		Whereas Greece is a strategic partner and ally of the

			 United States in bringing political stability and economic development to the

			 volatile Balkan region, having invested over $10,000,000,000 in the

			 region;

		Whereas Greece was extraordinarily responsive to requests

			 by the United States during the war in Iraq, as Greece immediately granted

			 unlimited access to its airspace and the base in Souda Bay, and many ships of

			 the United States that delivered troops, cargo, and supplies to Iraq were

			 refueled in Greece;

		Whereas, in August 2004, the Olympic games came home to

			 Athens, Greece, the land of their ancient birthplace 2,500 years ago and the

			 city of their modern revival in 1896;

		Whereas Greece received world-wide praise for its

			 extraordinary handling during the 2004 Olympics of over 14,000 athletes from

			 202 countries and over 2,000,000 spectators and journalists, which it did so

			 efficiently, securely, and with its famous Greek hospitality;

		Whereas the unprecedented security effort in Greece for

			 the first Olympics after the attacks on the United States on September 11,

			 2001, included a record-setting expenditure of over $1,390,000,000 and

			 assignment of over 70,000 security personnel, as well as the utilization of an

			 8-country Olympic Security Advisory Group that included the United

			 States;

		Whereas Greece, located in a region where Christianity

			 meets Islam and Judaism, maintains excellent relations with Muslim nations and

			 Israel;

		Whereas the Government of Greece has had extraordinary

			 success in recent years in furthering cross-cultural understanding and reducing

			 tensions between Greece and Turkey;

		Whereas Greece and the United States are at the forefront

			 of the effort for freedom, democracy, peace, stability, and human

			 rights;

		Whereas those and other ideals have forged a close bond

			 between these 2 nations and their peoples;

		Whereas March 25, 2006, marks the 185th anniversary of the

			 beginning of the revolution that freed the Greek people from the Ottoman

			 Empire; and

		Whereas it is proper and desirable to celebrate this

			 anniversary with the Greek people and to reaffirm the democratic principles

			 from which these 2 great nations were born: Now, therefore, be it

		

	

		That the Senate—

			(1)designates March

			 25, 2006, as Greek Independence Day: A National Day of Celebration of

			 Greek and American Democracy; and

			(2)encourages the

			 people of the United States to observe the day with appropriate ceremonies and

			 activities.

			

